Mollison, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by the undersigned, subject to the approval of thé court, that at the time of exportation of the involved bamboo drapery material such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the
*565IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value, as defined in section 402 (e) of the Tariff Act of 1930, as amended, for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that these reappraisement appeals are submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
In reappraisement 247041-A, invoice unit value, plus bale and packing $77.
In reappraisement 247042-A, invoice unit value, plus bale and packing $37.75.
Judgment will be entered accordingly.